DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Reply to the Restriction filed on 03/26/2021. Applicant elects without traverse Species A1 from Group 1, Species B4 from Group 2, and Species C2 from Group 3. Accordingly, claims 5-16 and 20 are withdrawn. 
Claims 1-12, 14-16, and 20-39 are allowable (see Examiner Amendment below). Claims 5-12, 14-16 and 20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between, as set forth in the Office action mailed on 01/28/2021, is hereby withdrawn and claims 5-12, 14-16 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Hobson (Reg. No. 57173) on June 6, 2021.

The application has been amended as follows: 

(Currently Amended) A geographical merchant consortium commerce system comprising:
a plurality of merchants operating a business to provide a product to a customer;
an operating system wherein each of said plurality of merchants subscribes to said operating system, said operating system comprising:
a user interface to the operating system;  
a database;
a customer subscription feature;
wherein customers subscribe to said operating system through the customer
      subscription feature to become a subscribed customer; 
wherein subscribed customers provide customer contextual data to the
operating system;  
wherein the contextual data includes event contextual data;
wherein the operating system further comprises utilizing geolocation to identify when a subscribed consumer is within a proximity distance of a geographical region, and delivering a combined contextual offer from two or more of the plurality of merchants when said subscribed consumer moves within said proximity distance of the geographical region 

wherein the combined contextual offer includes a smart need product recommended from said event contextual data. 

(Currently Amended) The geographical merchant consortium commerce system of claim 1, wherein the plurality of merchants operate a business within [[a]] the geographical region.
(Currently Amended) The geographical merchant consortium commerce system of claim 2, wherein the plurality of merchants operate said business from a physical store within [[a]] the geographical region. 
(Original) The geographical merchant consortium commerce system of claim 2, wherein the geographical region is defined by a smallest area encompassing at least one physical store of each of said plurality of merchants.  
(Original) The geographical merchant consortium commerce system of claim 2, wherein the geographical region is within a single zip code.
 (Original) The geographical merchant consortium commerce system of claim 2, wherein the geographical region is within a single town. 
(Original) The geographical merchant consortium commerce system of claim 2, wherein the geographical region is within a one mile radius. 
(Original) The geographical merchant consortium commerce system of claim 2, wherein the geographical region is within a single structure.   
(Original) The geographical merchant consortium commerce system of claim 2, wherein the geographical region is defined and set within the operating system by the plurality of merchants. 
(Original) The geographical merchant consortium commerce system of claim 2, wherein the geographical region is defined and set within the operating system by the customer. 
(Original) The geographical merchant consortium commerce system of claim 2, wherein the geographical region is a derived and set by the operating system by an area encompassing at least a portion of the plurality of merchants. 
(Original) The geographical merchant consortium commerce system of claim 1, wherein the contextual data includes demographic data and wherein the contextual offer is a demographic contextual offer having at least one product determined by the contextual data input by said subscribed customer.
(Canceled) 
(Original) The geographical merchant consortium commerce system of claim [[13]] 1, wherein the smart need product is a product determined by the operating system through analysis of the customer’s internet activity.
(Original) The geographical merchant consortium commerce system of claim 1, wherein the operating system includes an interests input for a subscribed customer to input one or more interests, and wherein the contextual offer is an interest contextual offer having at least one product determined by the interest input. 
(Currently Amended) The geographical merchant consortium commerce system of claim 1, wherein 
(Canceled) 
(Canceled) 
(Canceled) 
(Currently Amended)The geographical merchant consortium commerce system of claim [[19]] 1, wherein the 
(Original) The geographical merchant consortium commerce system of claim 19, wherein the operating system provides notice to one of said plurality of merchants when said subscribed customer moves within said proximity distance and wherein said proximity contextual offer is manually initiated by said merchant.  
(Original) The geographical merchant consortium commerce system of claim 1, wherein the operating system includes a shopping list input for a subscribed customer to input a customer shopping list for one or more shopping list products, and wherein the contextual offer is a shopping list contextual offer having at least one shopping list product from said customer’s shopping list. 
(Original) The geographical merchant consortium commerce system of claim 22, wherein the customer selects which merchants of the plurality of merchants to have access to view said customer shopping list, wherein non-selected merchants can not view the customer shopping list. 
(Original) The geographical merchant consortium commerce system of claim 22, wherein a demand list of products is produced from a plurality of customers shopping lists that is accessible by the plurality of merchants.  
(Original) The geographical merchant consortium commerce system of claim 22, wherein the shopping list contextual offer is a combined shopping list contextual offer including two or more of said shopping list products from two or more of the plurality of merchants. 
(Original) The geographical merchant consortium commerce system of claim 25, wherein the combined shopping list contextual offer includes a map showing the location of the two or more of the plurality of merchants providing the two or more of said desired products.
(Original) The geographical merchant consortium commerce system of claim 22, wherein the merchant consortium operating system utilizes geolocating to identify when a subscribed customer is within a proximity distance of said geographical region and wherein a proximity shopping list contextual offer is delivered to said subscribed customer by a merchant when they are within said proximity distance.
(Original) The geographical merchant consortium commerce system of claim 27, wherein the proximity shopping list contextual offer includes a map showing the location of the said merchant providing the shopping list product.
(Original) The geographical merchant consortium commerce system of claim 1, wherein the contextual offer includes a map showing the location of the two or more of the plurality of merchants providing the two or more of said desired products.
(Original) The geographical merchant consortium commerce system of claim 1, further comprising a customer search region that indicates to a merchant, customers that are within said customer search region. 
(Original) The geographical merchant consortium commerce system of claim 30, wherein the customer search region is adjustable by at least one of said plurality of merchants.
(Original) The geographical merchant consortium commerce system of claim 30, wherein customers having matching products, shopping list or smart need products that correspond with products offered by said at least one of said plurality of merchants, are indicated as likely customers. 
(Original) The geographical merchant consortium commerce system of claim 32, wherein matching products of the likely customer are identified to said at least one of said plurality of merchants. 
(Original) The geographical merchant consortium commerce system of claim 33, wherein a likely customer contextual offer is sent to said likely customer by said at least one of said plurality of merchants for a matching product.
(Original) The geographical merchant consortium commerce system of claim 1, comprising a smart interface that provides predictive inputs based on smart needs for said customer.  
(Original) The geographical merchant consortium commerce system of claim 1, further comprising a customer and merchant loyalty program that allocates points based on transactions through the geographical merchant consortium commerce system, wherein a combined contextual offer is awarded more points than contextual offer from a single merchant. 
(Original) The geographical merchant consortium commerce system of claim 1, further comprising a customer and merchant loyalty program that allocates points based on transactions through the geographical merchant consortium commerce system, wherein the points are variable, wherein a first customer that has reached a highest level status based on points is awarded more points for a contextual offer than a second customer of a lower level status than said first customer.
(Original) The geographical merchant consortium commerce system of claim 1, further comprising a customer and merchant loyalty program that allocates points to the customers 
 wherein customers achieve a customer level status based on allocated points and wherein merchants achieve a merchant level status based on allocated points; and 
wherein a transaction between a first customer and a first merchant at a higher level status than a second customer and second merchant, respectively, is awarded more points than a transaction between the second customer and second merchant. 
(Original) The geographical merchant consortium commerce system of claim 1, further comprising a customer and merchant loyalty program that allocates points based on transactions through the geographical merchant consortium commerce system, wherein a customer that has reached a highest level status based on points is awarded greater discounted offer than a customer of a lower levels status.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as amended above. In addition, one of ordinary skill in the art would not have arrived at Applicant’s claimed invention unless one was using Applicant’s claims and specification as a roadmap, thus using impermissible hindsight. The closest prior art found to date are the following: 
Zeto, III et al. (US 2013/0275198 A1) discloses the concept of providing proximity-based advertising from a single merchant or entity such as a mall. However, Zeto, III does not disclose a combined contextual offer that includes a smart need product that is recommended from event contextual data as amended above. 
Regmi et al. (US 2009/0271264 A1) discloses the concept of creating a cross-promotion that pertains to two or more products from multiple merchants. However, the cross-promotion does not include a smart need product. 
DeLuca et al. (US 2014/0149193 A1) discloses the concept of providing offers based on event data and providing offers to users that are within a proximity of a retailer. 
Calman et al. (US 2014/0278999 A1) discloses the concept of providing offers to one or more customers associated with a federated network of retailers. 
Faith et al. (US 2013/0332274 A1) discloses the concept of providing geofenced offers. 
Simmons (US 2013/0166386 A1) discloses the concept of providing location based offers, and notifying a merchant each time the system sends an offer to a user. 
So et al. (US 2013/0110639 A1) discloses the concept of providing a user with competing offers based on items in a wish list. 
Haddad et al. (US 2008/0015938 A1) discloses the concept of providing a cross promotion. 
Andrew Gazdecki, “How to Make Geofencing Work for Your Small Business”, available on March 18, 2014, retrieved from https://www.biznessapps.com/blog/how-to-make-geofencing-work-for-your-small-business/, discloses the concept of creating a geofence around a business and providing users with push notifications. 
The claims are also patent-eligible under 35 U.S.C. § 101 because viewing the limitations as an ordered combination, the claim applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or field of use, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAM REFAI/Primary Examiner, Art Unit 3681